Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2021 has been entered.
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive.
The applicant Fuldseth fails to disclose disabling the split mode splitting the block in four sub-blocks of equal size because Fig. 3D of Fuldseth partitions block 390 into two 8x8 blocks 394 and 396 of equal size. The examiner disagrees. The block 390 is a 16x8 block which is split into two blocks of equal size (Fuldseth par. 40 “sub-block 390 is further split into two 8x8 sub-blocks”), thus this split is not a mode splitting the block into four blocks of equal size as indicated by the claims. The applicants argument is unpersuasive.  
The applicant does not raise further novel arguments in regard to the dependent claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)1-16 and 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuldseth et al (2016/0373766).
In regard to claim 1 Fuldseth discloses a decoding method (Fuldseth Fig. 2) comprising:
determining a split mode to be applied to a current block in a plurality of split modes of a plurality of split modes comprising a split mode splitting a block in four sub-blocks of equal size (Fuldseth Figs. 3A-C and pars 21-28 and Fig. 3B note splitting a current block into a plurality of sub-blocks using a hierarchical quad tree structure, note that blocks may be split into four blocks of equal size); and
decoding the current block according to the current split mode (Fuldseth par. 43 note step 530 decoding the encoded block according to the coding parameter),
wherein the split mode splitting the block in four sub-blocks of equal size is disabled when the current block extends beyond a boundary of the picture (Fuldseth par. 39 note determining that a 64x64 block would extend beyond the picture boundary and partitioning the block into a 64x56 block, further 

	In regard to claim 2 refer to the statements made in the rejection of claim 1 above. Fuldseth further discloses that wherein h is a height of said current block and w is a width of said current block, and the plurality of split modes comprises:
	splitting the current block horizontally into one bottom sub-block of height h/4 and one upper sub-block of height 3h/4 (Fuldseth Fig. 3D note 32x32 block is split into a 32x24 block within the picture and 32x8 block outside of the picture);
	splitting the current block vertically into two sub-blocks of width w/2 (Fuldseth Fig. 3D note border block is split in half vertically into 32x32 sub-blocks). 

	In regard to claim 3 refer to the statements made in the rejection of claim 1 above. Fuldseth further discloses splitting the block horizontally into two sub-blocks of height h/2 is allowed if the current block does not extend beyond the right-hand or left-hand boundary of the picture, and splitting the block vertically into two sub-blocks of width w/2 is allowed if the current block does not extend beyond the bottom or top picture boundary (Fuldseth Fig. 3B and pars. 21-28 note the pictured NXN block which does not extend beyond any picture boundary includes blocks that are split in half horizontally and blocks that are split in half vertically)

In regard to claim 4 Fuldseth discloses an encoding method (Fuldseth Fig. 1) comprising:

encoding the current block according to the current split mode (Fuldseth par. 42 note step 430 including the coding parameter in an encoding bitstream). 
wherein the split mode splitting the block in four sub-blocks of equal size is disabled when the current block extends beyond a boundary of the picture (Fuldseth par. 39 note determining that a 64x64 block would extend beyond the picture boundary and partitioning the block into a 64x56 block, further note pars 30-38 the 64x56 block may not be partitioned into four blocks of equal size, hence that partitioning mode is disabled). 

	In regard to claim 6 refer to the statements made in the rejection of claim 4 above. Fuldseth further discloses splitting the block horizontally into two sub-blocks of height h/2 is allowed if the current block does not extend beyond the right-hand or left-hand boundary of the picture, and splitting the block vertically into two sub-blocks of width w/2 is allowed if the current block does not extend beyond the bottom or top picture boundary (Fuldseth Fig. 3B and pars. 21-28 note the pictured NXN block which does not extend beyond any picture boundary includes blocks that are split in half horizontally and blocks that are split in half vertically)

In regard to claim 5 refer to the statements made in the rejection of claim 4 above. Fuldseth further discloses that wherein h is a height of said current block and w is a width of said current bloc, and the plurality of split modes comprises:

	splitting the current block vertically into two sub-blocks of width w/2 (Fuldseth Fig. 3D note border block is split in half vertically into 32x32 sub-blocks). 
 Claims 7-112 describe coding apparatuses substantially corresponding to the decoding and encoding methods of claims 1-6. Refer to the statements made in regard to claims 1-6 for the rejection of claims 7-12 which will not be repeated here for brevity. Fuldseth further discloses an apparatus (Fuldseth Figs 1-2).
Claims 13-14 and 20-21 describe non transitory machine readable media having instructions stored thereon that when executed perform a method substantially corresponding to the decoding and encoding methods of claims 1-6 above. Refer to the statements made in regard to claims 1-6 for the rejection of claims 13-14 and 20-21 which will not be repeated here for brevity. Fuldseth further discloses a non-transitory machine readable medium storing instructions for implementing the method (Fuldseth pars 51-53)
Claims 15-16 and 22-23 describe a bitstream formatted to include encoded data generated by a method substantially corresponding to the decoding and encoding methods of claims 1-6 above. Refer to the statements made in regard to claims 1-6 for the rejection of claims 15-16 and 22-23 which will not be repeated here for brevity. Fuldseth further discloses a bitstream formatted to include encoded data (Fuldseth par. 42 and step 430 generating an encoded bitstream). 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on (571)272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMIAH C HALLENBECK-HUBER/Primary Examiner, Art Unit 2423